Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  October 19, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
                                                                                                    Bridget M. McCormack
  155276(97)                                                                                              David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  PEOPLE OF THE STATE OF MICHIGAN,                                                                                    Justices
            Plaintiff-Appellee,
                                                                     SC: 155276
  v                                                                  COA: 328532
                                                                     Wayne CC: 14-007466-FC
  DIALLO CORLEY,
             Defendant-Appellant.
  ______________________________________/

         On order of the Chief Justice, the motion of defendant-appellant to adjourn the case
  from the November 2018 oral argument session of the Court is GRANTED.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 October 19, 2018

                                                                               Clerk